          Case 1:17-cr-00630-ER Document 277 Filed 05/08/20 Page 1 of 1



                                                     U.S. Department of Justice

                                                     United States Attorney
                                                     Southern District of New York


                                                     The Silvio J. Mollo Building
                                                     One Saint Andrew’s Plaza
                                                     New York, New York 10007

                                                    May 7, 2020
                                      The government may file a sur-reply in connection with the
BY ECF / EMAIL                        defendant's post-trial motion by May 15, 2020.
Honorable Edgardo Ramos
                                      SO ORDERED.
United States District Judge
Southern District of New York
40 Foley Square                                                              5/8/2020
New York, New York 10007

       Re:     United States v. Mark S. Scott, S10 17 Cr. 630 (ER)

Dear Judge Ramos:

         The Government submits this letter to respectfully request leave to file a brief sur-reply
letter, no longer than three single-spaced pages, in connection with the defendant’s pending post-
trial motion pursuant to Federal Rules of Criminal Procedure 29 and 33. The Government has
conferred with counsel for the defendant, who have indicated that the defendant opposes this
application.

       To the extent that the Court grants the application, the Government would respectfully
request that it be permitted to file any such sur-reply letter on or before Friday, May 15, 2020.

                                                     Respectfully submitted,

                                                     GEOFFREY S. BERMAN
                                                     United States Attorney

                                              By:            /s/
                                                     Christopher J. DiMase / Nicholas Folly/
                                                     Julieta V. Lozano
                                                     Assistant United States Attorneys /
                                                     Special Assistant United States Attorney
                                                     (212) 637-2433 / (212) 637-1060/
                                                     (212) 335-4025

Cc:    Defense counsel
